Order entered September 12, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00391-CR

                             FRANK PAUL CELAYA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-52876-U

                                            ORDER
       Appellant’s brief, due August 24, 2018, has not been filed. We notified appellant by

postcard dated August 28th that the brief was overdue. On September 7, 2018, appellate counsel

filed a letter, notifying the Court that: (1) she has been unable to reach appellant; (2) on June 7,

2018, the trial court granted appellant’s motion for shock probation; and (3) appellant’s trial

court counsel informed appellate counsel that it was likely appellant no longer wished to pursue

the appeal because appellant wanted shock probation.

       We ORDER the trial court to conduct a hearing to determine whether appellant desires to

prosecute this appeal or whether appellant has abandoned the appeal. See TEX. R. APP. P.

38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the trial court shall

conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–
Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is ORDERED

to take such measures as may be necessary to assure effective representation, which may include

appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send a copy of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court, and to counsel for all parties.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                      /s/     CRAIG STODDART
                                                              JUSTICE